Citation Nr: 1315891	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-27 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska dated in September 2009, that denied the Veteran's claim for a rating in excess of 20 percent for his service-connected thoracolumbar spine disability and decreased the rating to 10 percent effective from the date of claim in August 2009. 

In a January 2012 decision regarding his increased rating claim for his back disability, the Board found that the evidence of record had raised the issue of entitlement to a TDIU due to his back disability.  The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  As such, the issue of entitlement to a TDIU is properly before the Board.  

The Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

The Board remanded the TDIU claim in January 2012 for additional development.  The requested action was taken and the case has been returned to the Board for adjudication.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, rated as 30 percent disabling; thoracolumbar spine disease, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; non-specific urethritis, rated as noncompensable; and peripheral neuropathy of the right lower extremity, rated as noncompensable.  These ratings combine for a 50 percent total evaluation.

2.  Due to his service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

Factual Background and Analysis

The Veteran contends that his lumbar spine disability renders him unable to obtain and maintain substantially gainful employment.  

In this case, the Board notes that the Veteran's bilateral hearing loss is rated at 30 percent, back disability is rated at 20 percent, peripheral neuropathy of the left lower extremity is rated at 10 percent, and he has noncompensable ratings for urethritis and peripheral neuropathy to the right lower extremity.  His combined rating is 50 percent.  Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for a TDIU.  38 C.F.R. § 4.16(a).  

As noted above, even where the percentage requirements for a TDIU are not met, entitlement to the benefit on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  See 38 C.F.R. § 4.16(b) (2012). Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

The Veteran has variously reported when he stopped working, either in 2002 or 2004.  He has a high school diploma.  He has worked as a farmer and rancher all of his life.  It is unclear precisely why the Veteran stopped farming, although it appears to have been due to his ongoing back problems.  The Veteran reported that in the past he has helped his son on the farm.  

The Veteran and his spouse have submitted statements indicating his inability to work full time due to his service-connected back disability.  The Veteran maintains that he has had disabling back problems since his discharge from service.  Additionally, there is a letter from the Social Security Administration (SSA), dated in December 2006, indicating that the Veteran was in receipt of SSA disability benefits beginning July 1994.  Attempts to retrieve outstanding SSA records were unsuccessful as the records had been destroyed.  

In a May 2007 VA examination, the Veteran reported that he is currently employed and working part-time in his normal occupation as a farmer.  In addition, the examiner found that the Veteran's back disability had no significant effect on his usual occupation.  In a September 2009 VA examination, the examiner only indicated that the Veteran was not employed.  

The Veteran was afforded a VA examination of his spine in February 2012.  The examiner indicated that the Veteran is only able to stand for a few moments and cannot walk more than one block on a flat surface.  He opined that the Veteran would have significant difficulty ambulating on uneven ground, climbing in and out of tractors or other vehicles.  He additional found the Veteran would have problems with any repetitive or heavy lifting, carrying, climbing, crawling, or reaching.  The examiner opined that functional limitations due to the Veteran's back disability would render him "unable to follow or maintain any substantially gainful employment that would require any of these activities such as his only employment that he has been involved in the past is farmer."  

The Court has held that the threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board may not assign an extraschedular rating in the first instance, as the authority for doing so is vested in the Director of the Compensation and Pension Service.  See 38 C.F.R. § 4.16(b) (2012); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996).

In its July 2012 remand, the Board found that the evidence warranted referral to the appropriate VA officials to determine whether he is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. §4.16(b).  In January 2013, a letter was sent to the Director of Compensation Service to address the issue of entitlement to a TDIU on an extraschedular basis.  Listed were the Veteran's service-connected disabilities and the February 2012 VA opinion essentially opining that the Veteran's back disability renders him unemployable.  The Director's office was asked to provide an determination as to whether the Veteran is entitled to TDIU on an extraschedular basis.  

In February 2013, the Director of Compensation Service provided an opinion finding that the Veteran's service-connected disabilities did not render him unable to follow a substantially gainful occupation.  In so concluding, the Director noted that the Veteran's back disability causes some mild functional restrictions and would affect his ability to perform heavy and physically demanding work, but it does not render him unemployable.  Further, the Director noted that the objective evidence of record does not support the February 2012 VA examiner's opinion that the Veteran's back disability prevents him from following substantially gainful employment.  The Director pointed to the lack of evidence showing surgical procedures, hospitalizations, injections, physical therapy, or incapacitating episodes due to the Veteran's service-connected disabilities.  He acknowledged that the Veteran uses a back brace for his back disability.  Additionally, the Director reviewed the claims file and relevant medical records and saw no objective findings supporting disability rating in excess of those current assigned for his service-connected disabilities.  Also in support of his opinion, the Director indicated that there is no evidence to show that the Veteran was ever in receipt of SSA disability benefits.  Thus, he found that the Veteran's service-connected disabilities were not so out of the norm as to warrant extraschedular TDIU.  

Following issuance of a supplemental statement of the case in February 2013, the case was returned to the Board.

The evidence of record establishes that the Veteran was, in light of his educational and occupational attainments, rendered unable to obtain or retain substantially gainful employment due to his service-connected disabilities.  The competent lay and medical evidence of record amply demonstrates that his back and bilateral lower extremity disabilities severely limited his mobility, stability, endurance, and strength, which prevented him from profitably pursuing his former work as a farmer.  Moreover, the physical disabilities prevented following any employment which required more than a minimal physical capacity.  

The Director essentially indicated that the Veteran would have been physically capable of performing the occupational tasks associated with a sedentary job.  However, the Board finds that the realistic chances of him obtaining and retaining employment must also be considered in light of his mental capabilities.  Consideration of employability should be a practical matter.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  As noted above, the record reflects that the Veteran had always been a farmer.  He only had a high school education, and no vocational training.  In other words, the Board finds it highly likely that he lacked any practical or job skills which could be transferred to any likely form of sedentary employment.  He could ably sit at a desk, but had not demonstrated the capacity to perform any substantially useful task while doing so.  Theoretically, some functions within his basic capabilities could be discovered; however, these functions do not add up to any reasonably discoverable employment.  Such isolated basic tasks of which he may have been capable represented, at best, marginal employment.  

The Board is aware that in February 2013 the Director opined that the "evidence does not show that he is unable to follow a substantially gainful occupation due to his lumbar spine condition or other service connected conditions."  The Board finds, however, that the Director failed to consider, the Veteran's occupational and educational history in making this determination.  Additionally, he used lack of receipt of SSA disability benefits as part of his rationale for not finding entitlement to a TDIU when the evidence of record clearly shows that the Veteran was awarded SSA disability benefits in 1994 (although the records are unavailable).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU on an extraschedular basis is warranted.  The preponderance of the evidence establishes that this Veteran, given his occupational history and educational level, was unable to obtain or retain substantially gainful employment due to his physically limiting service-connected disabilities.


ORDER

TDIU is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


